NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 11, 2022 *
                                Decided April 11, 2022

                                        Before

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge

No. 21-2538

UNITED STATES OF AMERICA,                        Appeal from the United States District Court
     Plaintiff-Appellee,                         for the Central District of Illinois.

      v.                                         No. 1:20-cr-10008

RICHARD A. HUGHES,                               Joe Billy McDade,
     Defendant-Appellant.                        Judge.

                                      ORDER

       Richard Hughes, a federal prisoner, appeals the denial of his motion for
compassionate release, which he based on his increased risk of death or severe illness from
COVID-19 because of his chronic obstructive pulmonary disease (COPD). See 18 U.S.C.
§ 3582(c)(1)(A)(i). Hughes argues that the district court abused its discretion by finding



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2538                                                                           Page 2

that he lacked an extraordinary and compelling reason for release because he was
vaccinated, and by not weighing the 18 U.S.C. § 3553(a) factors. We affirm.

       Hughes pleaded guilty to possessing a firearm as a felon, 18 U.S.C. § 922(g), and
was sentenced to 36 months’ imprisonment. He contracted asymptomatic COVID-19 in
prison and was later vaccinated. He then asked the warden to seek his release under
§ 3582(c)(1)(A)(i) based on his health. He waited 25 days without a response, then filed
his own motion for compassionate release in the district court. Weeks later, the warden
denied the request, but the record does not say whether Hughes administratively
appealed. In an amended compassionate release motion filed by the federal defender
appointed for him, Hughes argued in detail about conditions within his prison and the
dangers of COPD as a comorbidity, but he did not mention anything about his prior
COVID-19 infection or his vaccination.

       The government argued that Hughes had not exhausted his administrative
remedies because he moved for relief less than 30 days after the warden received his
administrative request. See § 3582(c)(1)(A). And citing our then-new precedent in
United States v. Broadfield, 5 F.4th 801 (7th Cir. 2021) and United States v. Ugbah, 4 F.4th
595, 598 (7th Cir. 2021), the government also contended that Hughes could not show an
extraordinary and compelling reason for release because he was fully vaccinated
against COVID-19 (according to records submitted to the court by the U.S. Probation
Service). Finally, the government argued that the § 3553(a) sentencing factors weighed
against releasing Hughes.

       The district court ruled that Hughes “adequately exhausted his administrative
remedies” because his amended motion came more than 30 days after the warden
received his request. It then denied the motion based on Broadfield and Ugbah because
Hughes was vaccinated against COVID-19, and he offered “no other reason” for release.

       Hughes appeals, arguing that the court failed to consider his COPD when it
concluded that he lacked extraordinary and compelling reasons for release under
§ 3582(c)(1)(A)(i). We review the denial of his motion for abuse of discretion.
United States v. Rucker, 27 F.4th 560, 562 (7th Cir. 2022).

       As a preliminary matter, we note that the district court was not free to grant
Hughes’s motion if he did not exhaust, but it could deny the motion for any reason.
United States v. Williams, 987 F.3d 700, 702 (7th Cir. 2021). On appeal, the government
does not press its exhaustion defense, which is non-jurisdictional and therefore
No. 21-2538                                                                         Page 3

waivable. United States v. Joiner, 988 F.3d 993, 995 (7th Cir. 2021). We also see no
evidence relevant to whether Hughes fully exhausted his administrative rights “to
appeal” the warden’s adverse decision, § 3582(c). Thus, we neither endorse nor reject
the court’s decision on exhaustion, and we turn to the merits.

       Hughes rightly points out that the district court, despite summarizing his motion
accurately, did not mention COPD in its analysis; the court relied on his vaccination
status alone. The court was right to apply the precedent that “directly control[led]” at the
time of its ruling, Agostini v. Felton, 521 U.S. 203, 237 (1997), but neither Broadfield nor
Ugbah relieves a court of its duty to “consider[] the prisoner’s principal arguments.”
Rucker, 27 F.4th at 563; see Broadfield, 5 F.4th at 803; Ugbah, 4 F.4th at 597. This would
mean considering “individualized arguments and evidence” about health conditions
that even a vaccinated prisoner argues warrant his release, independently or in
combination with the COVID-19 risks. Rucker, 27 F.4th at 563.

       Still, we cannot say there was reversible error in not addressing COPD, because
the burden of demonstrating entitlement to relief was on Hughes. See United States v.
Barbee, 25 F.4th 531, 533 (7th Cir. 2022). Here, Hughes said nothing about his COPD
causing a substantial risk despite his COVID-19 vaccination—indeed, his amended
motion does not refer to his previous COVID-19 infection or his vaccination status.
Rucker, 27 F.4th at 563. And we have cautioned courts to “avoid drawing medical
conclusions” without supporting medical evidence in the record, so it would not have
been proper for the court to speculate. Id.

       Hughes also contends that the district court also erred by failing to consider
whether the § 3553(a) factors favored his release. Having found Hughes ineligible for
release under § 3582(c), however, the court was not required to take the belt-and-
suspenders approach of weighing the sentencing factors, too. Ugbah, 4 F.4th at 598.

                                                                              AFFIRMED